Dissenting Opinion by
Mr. Justice Cohen:
In County Commissioner Substitute Nomination Case, 383 Pa. 372, 118 A. 2d 750 (1955), this Court held that substitution could be made eleven days before the 1955 general election of a candidate for county commissioner when the previously nominated candidate had died. ' In so doing the Court construed the time provisions of §§981 (b) and 1006 of the Election Code, 25 P.S. §§2941 (b) and 2966, directory, not mandatory. Chief Justice Horace Stern, in his opinion for the Court, however, pointedly stated: “Consequently, they [§§981 (b) and 1006] are to be construed as being merely directory, not mandatory, and as meaning that a substituted nomination for a deceased candidate may be made so long as time permits for the correction of the ballots accordingly. The question does not arise with respect to a substituted nomination for a vacancy created by the withdrawal of a nominee. Sections 978 and 981(a) of the Election Code, as amended [25 P.S. §§2938, 2941(a)], specifically apply to such a contingency.” (Court’s emphasis). 383 Pa. 372, 377, 118 A. 2d 750, 753.
*314Former Chief Justice Steen was not given to idle chatter in his opinions, and his repeated emphasis on the fact that the decision there dealt with substitution by reason of death rather than withdrawal can only be taken exactly as he stated it. In short, the Court was explicitly noting that the rule regarding substitution by reason of withdrawal was entirely different and depended on adherence to §§978 and 981(a) of the Election Code. Justice Musmanno in his concurring opinion (relied upon and extensively quoted by the majority) said no more or no less; and.his concern with the problems created by the death of a nominee make it quite clear that he, too, was discussing only substitution following death.
Despite this clear holding only eight years ago, we are now treated to the inconsistency of our Court .blatantly disregarding what it said in 1955 and adding insult to its disregard by relying on 1955 opinions as if they support the present decision. They clearly do not, and I find the decision and opinion totally incomprehensible in this respect.
There exists good reason for the distinction made by Chief Justice Steen between substitution after death of a nominee and substitution after withdrawal and for the different provisions regarding substitutions in the Election Code. Death, unlike withdrawal, is rarer ly a voluntary act; it comes frequently unexpectedly, almost always unwillingly. To permit substitution for á deceased nominee up to the last possible moment preserves the best traditions of democracy by giving the electorate a full choice of candidates where otherwise it would be unavoidably deprived of such freedom to select. Withdrawal, on the other hand, is a purely voluntary act; it represents the desire of a nominee to remove his name from consideration. It is not too much to ask of a candidate that he not unduly disrupt the election machinery if he wishes to withdraw and that *315he act, if at all, before a certain date. The electorate is not confronted with an unavoidable vacancy as in the case of death, and it rightfully demands that no vacancy be permitted by withdrawal less than sixty-five days before an election; otherwise, candidates could play fast and loose with our election processes and make a mockery of them as was done here.
Despite these obvious considerations, our Court now condones just such a mockery. The duly nominated Republican candidate for Mayor of Altoona filed á timely withdrawal on September 3, 1963, sixty-three days prior to the November 5 election.1 On September 9, 1963, more than fifty-five days prior to the election, the Republican City Committee duly selected a substitute nominee whose certificate was filed the next day.
Three days later, fifty-three days before the election, for reasons not appearing in the record, the substituted nominee withdrew;2 and on September 18, forty-eight days before the election, a second substituted, nomination certificate was filed and accepted by the County Board of Elections. In this series of events both sections 978 and 981(a) of the Election Code were violated, and now our Court absolves both violations. I suppose it is now possible for nominees and parties to engage in an almost endless parade of voluntary withdrawals and substitutions. The majority attempts to justify this perversion of the electoral process by the County Board of Elections and the lower court on the need to. preserve our American tradition to choose be*316tween candidates. I find this an amazing feat of irrational logic and illogical reasoning. To me, the disregard of clear legislative pronouncements by the judiciary does far greater violence to our American tradition. In no way do I wish to associate myself with the majority’s opinion or its determination sanctioning flagrant violations of the Election Code. As in Reading Election Recount Case, 410 Pa. 62, 188 A. 2d 254 (1963), I agree with former Chief Justice Charles Alvin Jones who pointed out in Weber Appeal 399 Pa. 37, 159 A. 2d 901 (1960) that strict adherence to the Election Code serves a vital purpose in our electoral process and, I might add, conforms to our American tradition.
Accordingly, I dissent.

 Since the sixty-fifth day was a Sunday and the sixty-fourth day a holiday (Labor Day), the withdrawal was timely.


 I. find unacceptable the inference in the Court’s opinion that failure to object to the withdrawal may be significant. The County Board of Elections does not sit as a quasi-judicial body adjudicating contending forces as it wishes but rather as an executive agency to carry out the legislative mandates. Its duties are ministerial only. Shroyer v. Thomas, 368 Pa. 70, 81 A. 2d 435 (1951).